Citation Nr: 0608796	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  97-34 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to service connection for contact dermatitis 
of the neck.

2.  Entitlement to an initial compensable rating for left 
testicular atrophy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1962 to 
June 1964.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal of a January 1997 rating decision 
that granted service-connection for left testicular atrophy 
and assigned an initial noncompensable rating, effective July 
11, 1995 and also denied service connection for contact 
dermatitis of the neck, for tinnitus with occasional vertigo 
and for bilateral hearing loss.  The veteran filed a notice 
of disagreement (NOD) in October 1997 expressing disagreement 
with the initial noncompensable rating for left testicular 
atrophy and each of the denials of his remaining claims for 
service connection.  The RO issued a statement of the case 
(SOC) in November 1997.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in December 1997 in which he requested a hearing 
before RO personnel.

In October 2003, the Board remanded the matter on appeal for 
service connection for contact dermatitis of the neck, for 
tinnitus and for bilateral hearing loss to the RO for further 
action.  After accomplishing some action, the RO continued 
the denial of the claim for service connection for contact 
dermatitis of the neck (as reflected in the October 2005 
supplemental SOC (SSOC)), and in an October 2005 rating 
decision, the RO granted service connection for Meneire's 
disease with tinnitus and assigned an initial 30 percent 
rating, May 8, 1996, and also granted service connection for 
bilateral hearing loss and assigned an initial noncompensable 
rating, effective May 8, 1996.  Given the full grant of 
benefits sought on appeal on these issues, the claims for 
service connection for tinnitus and bilateral hearing loss 
are no longer in appellate status.  The claims for service 
connection for contact dermatitis of the neck and for an 
initial compensable rating for left testicular atrophy have 
been returned to the Board for further appellate 
consideration.

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for left 
testicular atrophy, the Board has characterized that issue in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disability).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002), provides that VA has a 
duty to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for VA benefits.  See 38 
U.S.C.A. § 5103A.  This assistance specifically includes the 
right to present evidence at a hearing.  The claimant 
indicated on his December 1997 VA Form 9 that he wished to 
testify at a hearing.  In May 1998, after receiving notice of 
his scheduled hearing before RO personnel, the veteran 
requested that his hearing be postponed until he had the 
opportunity to review a complete copy of his claims file and 
then he would request a new hearing.   

In the Board's October 2003 remand, the Board specifically 
instructed the RO to "contact the veteran and ascertain 
whether or not he wishes to have a hearing in conjunction 
with his appeal" since the record does not reflect whether 
the veteran still wanted an opportunity to testify at a 
hearing.  There is no record in the claims folder that the RO 
ever attempted to clarify whether the veteran wants a 
hearing.  Pursuant to 38 C.F.R. § 3.103(c) (2005), a hearing 
on appeal will be granted to an appellant who requests a 
hearing and is willing to appear in person.  Therefore, the 
veteran must be provided an opportunity to present testimony 
at a hearing before the Board may proceed with appellate 
review.

Given the foregoing, the Board finds that compliance with the 
October 2003 remand has not been accomplished.  A remand by 
the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268 (1998).  Where the remand orders of the 
Board are not fully implemented, the Board itself errs in 
failing to insure compliance.  As such, the Board finds that 
this case is not ready for appellate review and must be 
remanded for further development.

The Board also finds that specific RO development of the 
claim for an initial compensable rating for left testicular 
atrophy is warranted.

In an attachment to the veteran's October 1997 NOD, his 
representative clearly states that the veteran contends that 
the residual symptoms associated with atrophy of his left 
testicle warrants an initial compensable evaluation.  The 
veteran's service-connected left testicular atrophy is 
currently evaluated as 0 percent disabling under Diagnostic 
Code 7523.  See 38 C.F.R. § 4.115(b) (2005).   Under that 
diagnostic code, a noncompensable rating is contemplated for 
the complete atrophy of one testis.  A 20 percent disability 
evaluation is for assignment when there is complete atrophy 
of both testes.  As well, Diagnostic Code 7523 also requires 
consideration of additional benefits for Special Monthly 
Compensation (SMC) under 38 C.F.R. § 3.350.  SMC is 
appropriate when a veteran, as the result of a service-
connected disability, has suffered the anatomical loss or 
loss of use of one or more creative organs. The testicles are 
considered creative organs.  38 U.S.C.A. § 1114(k) (West 
2002); 38 C.F.R. § 3.350(a) (1) (2005).

In this case, given the time period since the veteran's most 
recent VA genitourinary examination in July 1996, the Board 
finds that a current VA examination is warranted, with 
findings responsive to the applicable rating criteria.  Where 
the record does not adequately reveal the current state of 
the claimant's disability, the fulfillment of the statutory 
duty to assist requires a thorough and contemporaneous 
medical examination.  See Caffery v. Brown, 6 Vet App 377 
(1994) (holding that VA has an obligation to provide 
contemporaneous examinations).

Hence, the RO should arrange for the veteran to undergo a VA 
genitourinary examination at an appropriate VA medical 
facility. The veteran is hereby advised that a failure to 
report to any such scheduled examination, without good cause, 
may well result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2005).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.

Finally, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he/she was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability (ies) on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.   

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  In adjudicating the claim 
for an initial compensable rating for left testicular 
atrophy, the RO must document its consideration of "staged 
rating"-assignment of separate ratings for distinct periods 
of time based on the facts found-pursuant to the Fenderson 
decision, cited to above.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:
 
1.  As requested in the prior October 
2003 Board remand, the RO should clarify 
with the veteran whether he desires an RO 
hearing.  If the veteran responds in the 
affirmative, then the RO should take the 
necessary steps to schedule him for such 
hearing.  If the veteran no longer 
desires a hearing, a signed writing to 
that effect should be placed in the 
claims file.  See Stegall v. West, 11 
Vet. App. 268 (1998).

2.  Regardless of whether an RO hearing 
is held, the RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

3.  The RO should schedule the veteran 
for a VA genitourinary examination to 
determine the current severity of his 
left testicular atrophy. The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.

The examiner should clearly identify the 
veteran's subjective complaints, as well 
as all symptoms that are clinically 
manifested and associated with the 
service-connected left testicular 
atrophy. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report. 

4.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file copy 
(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall, supra.

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for contact dermatitis 
of the neck and the claim for an initial 
compensable rating for left testicular 
atrophy in light of all pertinent 
evidence and legal authority.  The RO 
must specifically document its 
consideration of whether "staged rating," 
pursuant to the Fenderson decision, cited 
to above, is warranted.

7.  If the benefits sought on appeal 
remain denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes citation to all additional legal 
authority considered and clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


